The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
1.	Claims 1, 3, 5-14 are allowed. 
                                                                                                                                                                                                      Regarding claim 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “  a first wiring layer including a first wiring (15, see Fig. 4) disposed along the data line (14); and a first metal layer (M01) supplied with a fixed potential and disposed between the circuit layer (C01) and the first wiring layer and between the first capacitor and (40) the second capacitor (50) wherein the first capacitor overlaps the pixel circuit in a plan view, and the first capacitor is a capacitor between the first metal layer and the first wiring (see Applicant’s disclosure [0068-0069] and Fig. 4)” with all other limitations as recited in claim 1.

Regarding claim 11:

  The closest art of record singly or in combination fails to teach or suggest the limitations “a first metal layer disposed between the first capacitor and the second capacitor and supplied with a fixed potential; a second metal layer; and a wiring layer including the wiring and disposed between the first metal layer and the second metal layer, wherein the first capacitor overlaps the pixel circuit in a plan view, and the second capacitor is electrostatically shielded by the first metal layer and the second metal layer at the fixed potential (see Applicant’s disclosure [0068-0069] and Fig. 4 )” with all other limitations as recited in claim 11.

Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/                Primary Examiner, Art Unit 2692